PER CURIAM.
Susan Denmark appeals the summary denial of her motion to correct sentence. Denmark, who is presently serving an eigh*947teen-month prison sentence, claims that she is entitled to 167 days credit for time served. The trial court calculated that Denmark was entitled to no more than 160 days credit. We are unable to determine from the record before us whether Denmark’s jail credit was properly assessed, and so we remand this case for further proceedings. In so doing, we note that Denmark is apparently serving three concurrent sentences of eighteen months each. If this is true, jail credit should be applied equally to all three sentences. Daniels v. State, 491 So.2d 543 (Fla.1986). Keene v. State, No. 86-2254 (Fla.2d DCA October 10, 1986).
If the trial court determines that Denmark is entitled to less credit than the 167 days sought in the motion, it may again deny the motion, attaching sufficient portions of the record to support that ruling. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
Reversed and remanded.
SCHEB, A.C.J., and SCHOONOVER and HALL, JJ., concur.